DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/20/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowable over the prior art of record for at least the reason that even though the prior art discloses an air display device, comprising: a first polarizer and a second polarizer assembled with each other to form a cell; a semi-transparent semi-reflective structure and the a semi-transparent semi- retroreflective film wherein the semi-transparent semi-retroreflective film comprises: a retroreflective layer having a microstructure; and a semi-transparent semi-reflective layer and a planarization layer sequentially disposed at a light exiting side of the retroreflective layer, wherein the semi-transparent semi-retroreflective film is configured such that a part of incident light reaching a light incident side of the retroreflective layer is retroreflected in an incident direction, and another part of the incident light passing through the retroreflective layer, the semi- transparent semi-reflective layer and the planarization layer exits in the incident direction, disposed between the first polarizer and the second polarizer; the prior art fails to teach or reasonably suggest, a first 1/4 wave plate disposed at a 
Claims 5-13, 19-20 are dependent on claim 4 and are allowable over the prior art of record for at least the same reasons as claim 4.
Claim 14 is allowable over the prior art of record for at least the reason that even though the prior art discloses an air display device, comprising: a light source;
a first polarizer, disposed adjacent to the light source and located in a light-emitting direction of the light source; a semi-transparent semi-retroreflective film wherein the semi-transparent semi-retroreflective film comprises: a retroreflective layer having a microstructure; and a semi-transparent semi-reflective layer and a planarization layer sequentially disposed at a light exiting side of the retroreflective layer, wherein the semi-transparent semi-retroreflective film is configured such that a part of incident light reaching a light incident side of the retroreflective layer is retroreflected in an incident direction, and another part of the incident light passing through the retroreflective layer, the semi-transparent semi-reflective layer and the planarization layer exits in the incident direction and a reflective polarizer, sequentially disposed at a side of the first polarizer away from the light source; the prior art fails to teach or reasonably suggest, a first 1/4 wave plate disposed at a side of the air display device adjacent to 
Claims 15-18, 21 are dependent on claim 14 and are allowable over the prior art of record for at least the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872